Where there is some evidence to support the verdict, although based upon the testimony of witnesses who contradicted each other, and whose account of the events material to the case are not as feasible as that of the witnesses for the losing party, this court, nevertheless, has no authority to entertain the assignment of error that the verdict is contrary to the evidence, decidedly and strongly against the weight of it, and therefore contrary to law and the principles of justice. There being some evidence to support the verdict, the general grounds of the motion for a new trial are addressed to the discretion of the trial court, and it having been exercised by him, the verdict will not be disturbed by this court. See  Bell Bros. v. Aiken, 1 Ga. App. 36 (2) (57 S.E. 104);  Mayor c. of Gainesville v. Henderson, 12 Ga. App. 126
(4) (76 S.E. 1034); Martin v. Bank of Leesburg, 137 Ga. 286
(8) (73 S.E. 387).
The judgment of the trial court overruling the motion for a new trial is without error.
Judgment affirmed. MacIntyre, P. J., and Gardner, J.,concur.
                         DECIDED JULY 16, 1948. *Page 435 
The plaintiff in error, Gertrude Wallace, hereinafter referred to as the defendant, was indicted in the Superior Court of Cobb County for assault with intent to murder Mrs. D. T. Buice. The indictment charged that the defendant, while under the influence of intoxicants and operating her automobile at a speed in excess of 55 miles per hour and upon meeting an automobile in which Mrs. Buice was riding on a certain highway in said county, drove to the left of the center line of said highway so as to collide with the car in which Mrs. Buice was riding, inflicting upon the latter serious and painful bodily wounds with the intent to murder her, and that the automobile, operated by the accused, in the manner so used, was an instrumentality likely to produce death.
Although the evidence was in sharp conflict on many material points, and although some of the State's witnesses contradicted each other, and their account of the events material to the case was not as feasible as that of the witnesses for the defendant, there was some evidence upon which the jury was authorized to find that the defendant was under the influence of intoxicants, that she was operating her automobile at a speed greater than 55 miles per hour, that she drove so far to the left of the center line of the highway as to place the two left wheels of her car over the edge of the pavement on her left-hand side thereof, that her car collided with the car in which Mrs. Buice was riding, and that the latter was seriously injured.
The defendant was convicted of assault and battery. She filed a motion for a new trial on the general grounds only. The trial court overruled her motion, and this judgment is assigned as error.